Citation Nr: 1023529	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-03 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder, to include as secondary to service-connected 
disabilities of the right and left upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran served on active duty from October 1995 to March 
1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Buffalo, 
New York Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veterans claims file is now in the jurisdiction 
of the Newark, New Jersey RO.  

A June 2002 notice of disagreement also expressed 
disagreement with a January 2002 rating decision's denial of 
increased evaluations for right and left thoracic outlet 
syndrome.  In June 2003, the RO issued a statement of the 
case (SOC) on these issues.  In a July 2003 statement the 
Veteran's representative stated that the Veteran wished to 
withdraw her appeal of these issues.  Hence, these matters 
are not before the Board. 

In September 2007, the Veteran appeared before the 
undersigned at a Travel Board hearing at the RO.  A 
transcript of this hearing is of record.  At the hearing, the 
Veteran submitted additional evidence with a waiver of RO 
initial consideration of such evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The Board has determined that before it can adjudicate the 
Veteran's claim, additional development is required, as 
described below.

The Veteran alleges that she has a neuropsychiatric disorder 
as a result of severe pain in her arms that she began 
experiencing during service.  The Veteran is service-
connected for the following upper extremity disabilities: 
right forearm pronator syndrome, status post right median 
nerve compression; a post-operative surgical scar on the 
right forearm; carpal tunnel syndrome of the left and right 
wrists; recurrent warts on both arms; and right and left 
thoracic outlet syndrome.  The record reflects diagnoses of 
neuropsychiatric disorders, including generalized anxiety 
disorder and posttraumatic stress disorder (PTSD).  

At the September 2007 hearing, the Veteran testified that her 
service-connected disabilities of the upper extremities began 
during basic training.  She reported that her hands would go 
numb when she tried to complete physical training exercises.  
These symptoms prevented her from completing her physical 
training tests and made it difficult for her to perform her 
job as a mechanic.  Her inability to perform these activities 
embarrassed and upset her.  She underwent a right median 
nerve exploration and decompression in February 1997.  The 
record reflects she subsequently received a Medical Board 
discharge based on diagnoses of right median nerve entrapment 
status post-release and bilateral thoracic outlet syndrome.  
The Veteran testified that her discharge made her feel like 
she had failed at being in the military and she was confused 
about what she was going to do with the rest of her life.  
Her feelings of failure made her try to be perfect in 
everything else that she did.  She reported that after 
awhile, she started to get so depressed that she did not want 
to go to work anymore and would sleep all weekend.   

A February 2006 statement submitted by the Veteran's in 
service roommate states that she remembers after the Veteran 
underwent surgery on her arms in February 1997 she became 
very depressed because she was facing possible medical 
discharge and did not know how the disability would affect 
her in the future.  She recalled that the Veteran spent most 
of her time in their room crying.

VA treatment records report that the Veteran placed pressure 
on herself to succeed in order to compensate for her feelings 
that she failed in the military.  A July 2007 VA treatment 
record states that the Veteran's "fierce independence" and 
need to prove that she was not a failure emanated from her 
military experiences.  

The Veteran has not been afforded a VA examination to assess 
the etiology of any present neuropsychiatric disorder.  Under 
38 C.F.R. § 3.159(c)(4), a VA medical examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that the requirement that a 
disability "may be associated" with service is a "low 
threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  As discussed above, the evidence of record 
shows the Veteran has current diagnoses of neuropsychiatric 
disorders and that she is service-connected for disabilities 
of both upper extremities.  The record also contains 
competent lay statements from the Veteran and her roommate 
and VA treatment records that indicate the Veteran began to 
experience possible symptoms of a neuropsychiatric disorder 
during service and that these symptoms continued after 
service.  The record, however, contains insufficient evidence 
to determine whether any diagnosed neuropsychiatric disorder 
is directly related to her service or is caused or aggravated 
by her service-connected disabilities of the right and left 
upper extremities.  Consequently, a VA examination with a 
medical nexus opinion is warranted.

March and April 2004 VA treatment records show the Veteran 
reported that in 1996 she was stalked by a male officer after 
she declined his romantic advances.  She reported the 
incident and the officer was transferred.  Although the 
Veteran has not specifically claimed service connection for 
PTSD, the record reflects a diagnosis of PTSD.  In the case 
of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Court 
held that the scope of a mental health disability claim 
includes any mental disorder that may be reasonably 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record.  Since 
the record contains evidence of a diagnosis of PTSD and an 
alleged personal assault stressor event, the Veteran must be 
provided all relevant notice in pursuance of such claim in 
accordance with 38 C.F.R. § 3.304(f).  Additionally, further 
development of this claim is necessary.  Any report filed by 
the Veteran regarding the stalking incident may be contained 
in her service personnel records.  Also, behavior changes in 
service, such as deterioration in work performance or 
transfer requests, may constitute corroborating evidence of 
the claimed stressor and also may be chronicled in her 
service personnel records.  Thus, these records should be 
obtained and associated with the Veteran's claims file.

At the September 2007 hearing, the Veteran also testified 
that she received treatment from and submitted a VA Form 21-
4142, Authorization and Consent to Release Information to VA, 
for Dr. M.B., but she was unaware whether Dr. M.B. had ever 
submitted records.  The record reflects that Dr. M.B. did not 
respond to the RO's April 2003 and May 2004 letters 
requesting records of treatment of the Veteran.  38 C.F.R. 
§ 3.159(e) states that VA must provide a claimant with oral 
or written notice of (i) the identity of the records VA was 
unable to obtain; (ii) an explanation of the efforts VA made 
to obtain the records; (iii) a description of any further 
action VA will take regarding the claim, including, but not 
limited to, notice that VA will decide the claim based on the 
evidence of record unless the claimant submits the records VA 
was unable to obtain; and (iv) a notice that the claimant is 
ultimately responsible for providing the evidence.  A May 
2004 letter to the Veteran appears to have substantially 
complied with the requirements of § 3.159(e); however, the 
Veteran's testimony at the September 2007 hearing indicates 
that she was unaware of the results of the RO's requests to 
Dr. M.B.  Therefore, to ensure that there is no prejudice to 
the Veteran, the RO should send the Veteran a letter again 
notifying her of the provisions of § 3.159(e) as they relate 
to evidence requested from Dr. M.B.

The record also reflects the Veteran receives psychiatric 
treatment at VA.  The most recent VA treatment records 
associated with the claims file are from July 2007.  As VA 
treatment records are constructively of record, updated 
records must be secured and associated with the claims file.



Accordingly, the case is REMANDED for the following:

1.	Send the Veteran a letter providing her 
with the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) for a 
claim of service connection for PTSD as 
based on personal assault under 38 C.F.R. 
§ 3.304(f), including the notice required 
under Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006). 

The letter should also provide her with 
the notice required under 38 C.F.R. 
§ 3.159(e) regarding VA's efforts to 
secure records from Dr. M.B.

2.	Obtain the Veteran's service personnel 
records and associate them with her claims 
file.

3.	Obtain any updated relevant VA 
treatment records dated since July 2007 
that have not yet been associated with the 
claims file.

4.	Schedule the Veteran for a VA mental 
disorder examination to determine the 
etiology of any diagnosed neuropsychiatric 
disorder.  The examiner must review the 
Veteran's claims file and must explain the 
complete rationale for all opinions 
expressed and conclusions reached.  After 
examining the Veteran, reviewing her 
pertinent medical history and competent 
lay statements regarding observable 
symptomatology, the examiner should 
identify all current neuropsychiatric 
disorders.  The examiner should then 
respond to the following questions:

(A) Is it at least as likely as not (a 50% 
or greater probability) that any diagnosed 
neuropsychiatric disorder is causally 
related to the Veteran's period of active 
duty service?

(B) (1) If PTSD is diagnosed (under DSM-IV 
criteria), the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  

(2) If PTSD is not diagnosed, the examiner 
should explain why the Veteran does not 
meet the criteria for the diagnosis.

(C) Is it at least as likely as not (a 50% 
or greater probability) that any diagnosed 
neuropsychiatric disorder is causally 
related to any of the service-connected 
disabilities of the right and left upper 
extremities?

(D) Is it at least as likely as not (a 50% 
or greater probability) that any diagnosed 
neuropsychiatric disorder is aggravated 
beyond its natural course by any of the 
service-connected disabilities of the 
right and left upper extremities?

5.	Readjudicate the claim of service 
connection for a neuropsychiatric 
disorder.  If the claim remains denied, 
issue an appropriate Supplemental SOC and 
give the Veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


